Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.
 
Response to Amendment
35 USC § 103
35 USC § 103 rejections regarding Claims 1, 3, 5, 7-10, 13-15, 18-20 included in Office Action mailed on 02/04/2022 has been withdrawn per applicant’s amendment to the claim filed 03/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8-10, 13, 15, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Furihata (US Patent 4,300,564) in view of Squicciarini (US Patent Application Publication No.2007/0213590 A1).
Regarding claim 1, Furihata teaches a microsurgical apparatus comprising:
A shaft having a shaft distal end and a shaft proximal end (telescope 20 having tubular shaft including a distal end section 20a as seen in Fig.3 and proximal end exemplify in Fig. 10);
A handle mounted to the shaft proximal end (as exemplify in Fig.10);
A tool package, the tool package comprises an actuator at a tool package proximal end of the tool package (finger ring 16 17 Fig.3) and a tool (stone clamping member 21 22 Fig.3) at a tool package distal end of the tool package (Fig.3), the actuator cooperates mechanically with the tool to alter the tool between a disengaged position and an engaged position (Col.4:11-17) as the actuator is altered between a first actuator position and a second actuator position (Col.3:63-Col.4:1-3), the tool package configured to receive the shaft for securement thereto (Col.3:62-63, exemplify in Fig.10) and to be detached entirely from the shaft (Fig.3);
A sleeve disposed within the tool package to form a sleeve lumen that extends between the tool package proximal end and the tool package distal end (tubular arm 18 form a sleeve lumen 23 Fig.5 Col.3:43-46), the sleeve lumen insertably received the shaft (Col.3:17-18) and the tool package proximal end releaseably lockably engages the handle in order to secure the tool package to the shaft (insertion of telescope 20 exemplify in Fig.10, when tubular shaft 20 fully inserted, handle of telescope engages cap 27 and sealing member 25 Col.3:52-56 Fig.8 which secured the telescope into position).
Furihata teaches limitation stated above, and that the tool package separated from the shaft comprises the actuator in operable mechanical cooperation with the tool, further mentions that the telescope 20 is a front viewing type which has an observation window and an illumination window in its distal end section (Col.3:57-61), however, does not explicitly disclose the structure of the telescope. 
Squicciarini in the art of endoscope, teaches an endoscopic device having a camera 116 (image sensor) imaging observation area and light source 114 providing illumination, at a distal end of an elongated shaft 120 Fig.1 [0053].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata to include image sensor (camera) and light source at a distal end , such as that taught by Squicciarini, as a suitable structure of an endoscope known in the art [0004, 0014,0053] (using camera and light source at the distal end of an endoscope) to yield predictable result of providing illumination of the surgical site for imaging sensor (which provide viewing for at least portions of the clamping mechanism of Furihata) in endoscopic imaging (MPEP 2143).
Regarding claim 3, Furihata in view of Squicciarini teaches limitation stated above, Squicciarini further teaches the image sensor in operable communication with a computer driven display to communicate images to the display [0068].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata, to include image sensor (Camera) from Squicciarini for reasons recites above, and the image sensor is in operable communication with a display, for example a monitor [0068], such as that taught by Squicciarini, to yield a predictable result of displaying an image captured by image sensor.
Regarding claim 5, Furihata in view of Squicciarini teaches limitation recited above, Squicciarini further teaches wherein the light source is formed as a terminus (Squicciarini teaches light source can be either at proximal end or distal end [0004]) of a fiber optic bundle ([0007-0008]).
Regarding claim 7, Furihata in view of Squicciarini teaches limitation recited above, Squicciarini further teaches the light source comprises a light emitting diode ([0110]).
Regarding claim 8, Furihata in view of Squicciarini teaches limitation recited above, Furihata further teaches wherein the tool package is disposable (after disassembling the tool package).
Regarding claims 9, 13, 18, Furihata in view of Squicciarini teaches limitation recited above, Squicciarini further teaches processing boards capable of electrically interconnecting separable portion of an endoscopic device to support specific functionality of various modular features of an endoscopic device [0098].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata and Squicciarini’s image sensor at distal end, to include processing boards to provide electrical power (specific functionality) to the imaging sensor for imaging (modular feature of an endoscopic device), thus provides electrical pathways either within the tool package, or within the shaft, such as that taught by Squicciarini, to yield a predictable result of supporting specific functionality of modular features, in this case, providing power to the image sensor for imaging.
 Regarding claims 10, Furihata in view of Squicciarini teaches limitation recited above, Furihata further teaches one or more fluid pathway disposed within the tool package for fluid communication with the tool package distal end (fluid port 28 provides fluid communication within the hole 23 of arm 18 extended to the tool package distal end Col.3:54-56).
Regarding claims 15 and 20, Furihata in view of Squicciarini teaches limitation recited above, Squicciarini further teaches light source of endoscope can be laser with fiber optics carrying light to a probe, and fiber optic light bundle can be mounted directly on the end of a head (distal portion of an endoscope) [0007-0009].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata and Squicciarini to include fiberoptic as a form of light source, thus having a fiber optic pathway disposed either within the tool package or shaft, such as that taught by Squicciarini, to yield a predictable result of delivering light to the surgical site.
Regarding claim 19, Furihata in view of Squicciarini teaches limitation recited above, Squicciarini further teaches the endoscopic device can have one or more fluid line for collecting or dispensing fluid [0064].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata and Squicciarini, to further include one or more fluid line to the endoscopic device (either in the shaft, or the tool package, as they are both part of an endoscopic device) such as that taught by Squicciarini, to yield a predictable result do delivering or collecting fluid from or to the surgical site.


Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Furihata, in view of Squicciarini, further in view of Chen (US Patent 10,121,820 B1).
Regarding claim 4, Furihata and Squicciarini teaches limitation stated above, Squicciarini further teaches the size of an image sensor can be 1/6 inches or smaller sizes, however, does not explicitly specify the size of the image sensor.
Chen in the art of imaging sensors, teaches that image sensor for medical endoscope are increasingly made smaller, and that the recent versions of medical endoscope image sensors are approaching with a width that’s approximately 1 mm (Col.1:25-30) which is less than about 2mm.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata and Squicciarini’s image sensor to include image sensor that’s less approximately 1mm (less than about 2mm) on an endoscope, such as that taught by Chen, as a known technique of using smaller image sensor to yield a predictable result of provide field of view.


Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Furihata, in view of Squicciarini, further in view of Kaneko (US Patent Application 2016/0331216 A1).
Regarding claim 6, Furihata in view of Squicciarini teaches limitation recited above, however, does not specify the light source delivers laser-based femtosecond multi-color illumination that is spectral analyzed.
Kaneko in the art of medical imaging, teaches an alternative way to illuminate the body for a medical device that includes an illuminating unit 31 Fig.21 that is capable of switching between plurality types of illumination light of different wavelength (multicolor) that includes a femtosecond laser light source to an optical irradiation fiber 606 [0154-0155].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata and Squicciarini’s light source which light source can be laser with fiber optics, to include light source that delivers laser based femtosecond laser multi-color illumination that is capable of being spectral analyzed, such as that taught by Kaneko, to enable two-photon excitation fluorescence observation (Kaneko [0154]).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Furihata, in view of Squicciarini, further in view of Seibel (US Patent Application Publication No.2015/0009357 A1).
Regarding claim 12, Furihata in view of Squicciarini teaches limitation recited above, however, does not explicitly disclose a detail configuration of fiber optic bundle.
Seibel in the art of medical imaging in endoscope, teaches a suitable arrangement for illuminating target area using optical fiber bundle, wherein an end of a fiberoptic bundle emits light to a distal end, and a second end of a second fiber optic bundle collects light emitted from an end (target can be illuminated using optical fiber, and collection and detector fibers can be divided into two or more group [0063-64]).
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Furihata and Squicciarini to include a suitable arrangement for illuminating target area using optical fiber, which a first fiber optic bundle emits light to the distal end, and a second fiber optic bundle collects light that are capable of being analyzed, such as that taught by Seibel, to yield a predictable result of illuminating observation target.


Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The depending claim 2 recites “the sheath having a first slit and a second slit formed on distal portions of the sheath…  a first head and a second head disposed distally on the sleeve… the sleeve cooperates with the actuator and with the sheath to insert the first head into the first slit and the second head into the second slit by distal advancement of the sleeve when the actuator is altered from the first actuator position to the second actuator position, the first head inserted into the first slit and the second head inserted into the second slit deforms elastically portions of the sheath proximate the tool package distal end that alters the tool into the engaged position”.
Furihata in view of Squicciarini teaches endoscopic apparatus having a shaft, handle, tool package and actuator mechanically alter the tool between disengaged and an engaged position, a sleeve lumen insertably lockably engages the handle, and image sensor and light sources, however, does not disclose “the sheath having a first slit and a second slit formed on distal portions of the sheath…  a first head and a second head disposed distally on the sleeve… the sleeve cooperates with the actuator and with the sheath to insert the first head into the first slit and the second head into the second slit by distal advancement of the sleeve when the actuator is altered from the first actuator position to the second actuator position, the first head inserted into the first slit and the second head inserted into the second slit deforms elastically portions of the sheath proximate the tool package distal end that alters the tool into the engaged position” as recited in claim 2.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINQIAO HUANG/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795